Case 1:19-cv-06943-RA Document 7 Filed 10/07/19 Page 1 of 2

Dw Deal
hice stein
B Braverman, LLP

225 Broadway, Suite 1405
New York, New York 10007
T: (212) 385 0066 F: (212) 385 2117
www.dsblawny.com

  

 

Willian J. Dealy (1946-2012) Maria Louisa Bianco
Milo Silberstein Amanda E. Maguire
Marc D. Braverman
Laurence J. Lebowitz Jack Weinberg
Albert J. Soler
Of Counsel

October 7, 2019

VIA ECF

Judge Ronnie Abrams

United States District Court

Southern District of New York

40 Foley Square, Room 1506

New York, NY 10007
Abrams_NYSDChambers@nysd.uscourts.gov

Re: Charles Ganske v. Louise Daphne Mensch
SDNY Case No. 19-CV-6943

Dear Judge Abrams:
This firm represents Charles Ganske, (the “Plaintiff’) in the referenced matter.

In accordance with Your Honor’s Individual Practices, I write to request an adjournment
of the Initial Status Conference scheduled by the Court for October 11, 2019 at 3:15 PM.
Despite diligent and repeated efforts, Plaintiff has been unable to serve the Defendant in this
matter. Accordingly, I request an adjournment of the Initial Status Conference to a date
convenient for the Court to allow the time to effectuate service of process on the Defendant.

Based upon the foregoing, I also write to request leave from the court for permission to
effectuate service on the Defendant via email and/or Twitter. Plaintiff has exhausted all
reasonable possibilities of serving Defendant the Summons and Complaint via personal service.
In similar circumstances, Courts have decided that service by e-mail, Facebook and Twitter are
acceptable means of alternate service when other prescribed methods of service were
Case 1:19-cv-06943-RA Document 7 Filed 10/07/19 Page 2 of 2

impracticable. Ferrarese v. Shaw, 164 F.Supp.3d 361 (E.D.N.Y. 2016), Baidoo v. Blood-Dzraku
5 N.Y.S.3d 709 (2015).

3

Respectfully Submitted,

OD
wf (_ ————
LIV —os

Milo Silberstein
MS/ew
cc: Mr. Charles Ganske
